DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/20/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 9, 11, 15, 26, and 29 are objected to because of the following informalities:
In claims 9 and 11, “artefacts” should be –artifacts--. 
In claim 9, line 5, “non-sleep-related based on” should be –non-sleep-related artefacts based on--.
In claim 15, line 3, “a user’s sleep cycle” should be – a sleep cycle of the user--.
In claim 26, line 3, “the microspeakers” should be –the one or more microspeakers--.
In claim 29, line 1, “sensor” should be –device--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a wearable unit arranged to be worn around a user’s head”, “an audio output module…arranged to output an audio signal”, and “a processing unit arranged to identify…identified sleep-related 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Applicant’s specification discloses the structures for the following:
“a wearable unit arranged to be worn around a user’s head” – sleep mask, eye mask, headband, bandana, a flexible strip of material – page 7, line 19- page 8, line 38 and page 10, lines 11-16;  
“an audio output module…arranged to output an audio signal” – speakers – page 11, lines 6-17;  
“a processing unit arranged to identify…identified sleep-related parameters” – a computing device with a memory and processor for executing software instructions to perform various functions using the EEG signal – page 11, line 34- page 12 line 6; 

“machine learning module operable to update the library of artefacts norms” – page 13, lines 26-40- machine learning software.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-7, 9, 11, 12, 15, 17, 18, 20, 21, 23-26 and 28-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the headgear" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “a user’s head” in line 3 and “a user’s scalp” in line 5. It is not clear if these are different users or refer to the same user mentioned in line 1 of the claim.
Claims 2, 4-7, 9, 11, 12, 15, 17, 18, 20 inherit the deficiencies of claim 1 and are likewise rejected.
Claim 2 recites the limitation “one or more properties of the audio signal” in lines 4 and 6. It is not clear if this is a new instance or refers to the instance from line 13 of claim 1.
Claim 5 recites the limitation “the one or more properties of the audio signal" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “properties of the audio signal” in line 3. It is not clear if this is a new instance or refers to the instance from line 13 of claim 1.
Claim 6 recites the limitation “its correlation” in line 3. It is not clear what “its” refers to.
Claim 12 recites the limitation “the accelerometer” in line 6. It is not clear which accelerometer is being referred to as there are two.
Claim 15 recites the limitation “the EEG signal stored on the memory" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Note that the previous line recites “memory for storing the EEG signal” which is different than the claim limitation. 
Claim 18 recites the limitation “an audio signal” in line 2. It is not clear if this is a new instance or refers to the audio signal mentioned in line 10 of claim 1.
Claim 18 recites the limitation “properties” in lines 2 and 3. It is not clear if these are new instances or the same properties mentioned in line 13 of claim 1.
Claim 21 recite the limitation “a user’s scalp” in line 4. It is not clear if this is a different user of the same user mentioned in line 2 of the claim. 
 Claim 21 recites the limitation “the wearable unit” in line 5, “the user’s EEG activity” in line 6 and "the headgear" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claims 23-26 and 28-29 inherit the deficiencies of claim 21 and are likewise rejected. 
Claim 24 recites the limitation “a second set of sensor elements”. This is unclear as there has been no recitation to a first set of sensor elements. Amending the claim to be dependent on claim 23 would overcome the rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-7, 9,  17, 18, 20, 21, 23 and 28, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017/021662 (Soulet de Brugiere et al., hereinafter Soulet) (Family member US 2018/0236232 which is a 371 of WO 2017/021662 is being used for language reasons).
 In regards to claims 1, 21, and 28, Soulet discloses methods and systems for acoustic stimulation of brain waves (title and abstract). Soulet shows a system for enhancing a user's sleep experience (paragraph 134) comprising:
a wearable unit (the shape of the branches can take a shape to allows it to be disposed so as to surround a head of a user, which makes it a flexible headband) arranged to be worn around a user's head (paragraphs 75-76, Fig. 1);
a sensor array mounted in the wearable unit, the sensor array comprising a plurality of sensor elements (3) for making electrically conductive contact with a user's scalp (paragraphs 99-104, Fig. 1);
a detector (5) mounted in the wearable unit (see figures 1 and 2), the detector being arranged to detect voltage fluctuations at each of the plurality of sensor elements and generate an electroencephalographic (EEG) signal therefrom (paragraphs 127-131);

a processing unit (control electronics -11 and means of analysis 5; paragraphs 85 and 175-176) arranged to:
identify sleep-related parameters in the EEG signal (paragraphs 133-145); and
adjust properties of the audio signal based on the identified sleep-related parameters (paragraphs 174).
In regards to claim 2, Soulet discloses the limitations of claim 1. In addition, Soulet discloses in paragraphs 175-176 and 180 that the processing unit (control electronics 11 and means of analysis 5; figure 3) receives the EEG signal a real-time data stream, dynamically adjusts one or more properties of the audio signal based on the EEG signal and synchronize the one or more properties of the audio signal with the identified sleep-related parameters.
In regards to claim 4, Soulet discloses the limitations of claim 1. In addition, Soulet discloses in paragraph 208 that the audio signal comprises a pink noise component.
In regards to claim 5, Soulet discloses the limitations of claim 1. In addition, Soulet discloses in paragraph 208-210 that the signal properties of the audio signal include frequency and intensity/amplitude/volume.   
In regards to claim 6, Soulet discloses the limitations of claim 1. In addition, Soulet discloses in paragraphs 200-201, 208-209 and 225 and figure 6 that the identified sleep-related parameters include periodic waveforms in the EEG signal and that processing unit (control electronics 11 and means of analysis 5; figure 3) adjusts properties of the audio signal to increase the audio signal’s correlation to the periodic waveforms.
In regards to claims 7, Soulet discloses the limitations of claim 1. In addition, Soulet discloses in paragraphs 140 and 143 that the processing unit (control electronics 11 and means of analysis 5; figure 3) analyzes the EEG signal to identify sleep-related signature waveforms by shape matching with a target variation.
In regards to claim 9, Soulet discloses the limtiations of claim 1. Soulet further discloses the presence of a filter module for filtering the EEG signal before sleep parameters are identified in paragraphs 111 and 117-123 and states that preprocessing eliminates predefined artifacts from the measured signal which would require the removal of non-sleep related artifacts and identification of non-sleep related artifacts based on a library of artifact norms (predefined artifacts).
In regards to claim 17, Soulet discloses the limitations of claim 1. In addition, Soulet discloses in paragraphs 233-247 that the part of the processing unit (120) is on a remote device (100) and includes a transceiver for wirelessly transmitting the EEG signal to the remote device for wirelessly receiving a feedback signal from the processing unit (wireless communication requires the presence of a transceiver such as Wi-Fi and Bluetooth).
In regards to claim 18, Soulet discloses the limitations of claim 1. In addition, Soulet discloses in paragraphs 233-248 that the feedback signal comprises an audio signal having properties that have bene adjusted based on the sleep-related parameters or a control signal for adjusting the properties of the audio signal at the wearable unit (sending of operating parameters at wearable unit based on measured signals). 
In regards to claim 20, Soulet discloses the limitations of claim 1. In addition, Soulet discloses in paragraphs 233-248 that the wearable units are in wireless communication with a 
In regards to claim 23, Soulet discloses the limitations of claim 21. In addition, Soulet discloses in figures 1 and 2 and paragraphs 78-99 that the flexible band has a frontal portion that lies over the user’s forehead when worn and has a sensor array with a first set of sensor elements on the frontal portion.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over by WO 2017/021662 (Soulet de Brugiere et al.) (Family member US 2018/0236232 which is a 371 of WO 2017/021662 is being used for language reasons) as applied to claim 9 above, and further in view of US 2018/0160982 (Laszlo et al., hereinafter Laszlo).
In regards to claim 11, Soulet discloses the limitations of claim 9 but does not state the presence of a machine learning module operable to update the library of artefact norms based on detected artefacts for the user. In a related area, Laszlo discloses a sensor for brain measurement (title and abstract). Of note are paragraph 50-57, which describes the library of artifact signals being updated by a machine learning algorithm, which is used to obtain more accurate identification of effects of various types of user physiological actions on brain wave data. Thus, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the device of Soulet to use a machine learning algorithm to update the library of artifacts as taught by Laszlo in order to obtain more accurate identification of effects of various types of user physiological actions on brain wave data.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over by WO 2017/021662 (Soulet de Brugiere et al.) (Family member US 2018/0236232 which is a 371 of WO 2017/021662 is being used for language reasons) as applied to claim 1 above, and further in view of US 2011/0267196 (Hu et al., hereinafter Hu).
In regards to claim 15, Soulet discloses the limitation of claim 1. In addition, Soulet discloses in paragraphs 91-92 the presence of a memory and that the processing unit aggregates the EEG signal stored on the memory throughout a user’s sleep cycle. However, Soulet does not disclose the generation of neurofeedback data for the user and displaying the neurofeedback data to the user. In a related area Hu disclseos a system and method for providing sleep quality feedback (title and abstract). Hu states in paragraph 22 the generation of neurofeedback and displaying the neurofeedback to the user. Hu states that these shows the user ideal times for being awakened based on the sleep cycle data so that the individual feels more rested. Thus, it 

Claims 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over by WO 2017/021662 (Soulet de Brugiere et al.) (Family member US 2018/0236232 which is a 371 of WO 2017/021662 is being used for language reasons) as applied to claim 21 above, and further in view of US 2017/0270810 (Imran et al., hereinafter Imran).
In regards to claims 24, Soulet discloses the limitations of claim 21. Soulet does not disclose that the flexible band has rear portion that lies over a parietal lobe of the user when worn and where there are a second set of sensors mounted on the rear portion. In a related area, Imran discloses systems and method for delivering sensory input during a dream state (title and abstract).  Of note are figures 1A-1C which shows that there are electrodes (102) placed in the rear portion of the flexible head band that lies over a parietal lobe of the user when its worn. 

Claims 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over by WO 2017/021662 (Soulet de Brugiere et al.) (Family member US 2018/0236232 which is a 371 of WO 2017/021662 is being used for language reasons) as applied to claim 21 above, and further in view of US 2014/0378808 (Lee).
In regards to claim 25, Soulet discloses the limitations of claim 21 but does not state that the flexible band is an eye mask or bandana. In a related area, Lee discloses a way to secure sensors onto a person during sleep (title and abstract) and shows in figures 4-6 a headband with .

Allowable Subject Matter
Claims 12, 26, and 29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
In regards to claim 12, the prior art of record does not teach or suggest a system, as claimed by Applicant, where the wearable unit has a pair of opposed accelerometers and where the filter module is arranged to filter the EEG signal, based on data from the pair of accelerometers, to remove irrelevant signals related to head movement and determine a sleep quality metric based on relevant head movements detected by the accelerometers.
In regards to claim 26, the prior art of record does not teach or suggest a system, as claimed by Applicant, where the audio output module comprises one or more micro-speakers mounted in the wearable unit, wherein the micro-speakers comprise microfiber portions fabricated in the flexible band.
In regards to claim 29, the prior art of record does not teach or suggest a system, as claimed by Applicant, wherein the flexible band includes a conductive interconnection structure .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2016/0082222 also disclose the same elements disclosed in claims 1 and 21.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791                                                                                                                                                                                                        
/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791